Exhibit 10.12

Execution Version

JOINDER, dated as of April 9, 2018 (this “Joinder”), to the Guarantee and
Collateral Agreement dated as of April 23, 2013 (the “Guarantee and Collateral
Agreement”), among VISTRA ENERGY CORP., a Delaware corporation (as successor by
merger to DYNEGY INC., a Delaware corporation, the “Borrower”), each Restricted
Subsidiary (as defined in the Credit Agreement referred to below) of the
Borrower from time to time party thereto (each such Restricted Subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and the Borrower are referred to
collectively herein as the “Grantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, (“Credit Suisse”), as collateral trustee (in such capacity, the
“Collateral Trustee”) for the First-Lien Secured Parties (as defined herein).

A. Reference is made to (i) the Credit Agreement dated as of April 23, 2013 (as
amended, restated, amended and restated, replaced, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders named therein (the “Lenders”), and Credit Suisse, as Administrative
Agent (in such capacity, the “Administrative Agent”) and Collateral Trustee for
the Lenders and (ii) the Collateral Trust and Intercreditor Agreement dated as
of April 23, 2013 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Intercreditor Agreement”),
among the Borrower, the Administrative Agent, the Collateral Trustee, the
Subsidiaries of the Borrower from time to time party thereto and certain other
Persons from time to time party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement, the Credit
Agreement or the Guarantee and Collateral Agreement referred to therein, as
applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and certain other First-Lien Secured
Parties to make extensions of credit to the Credit Parties under the Financing
Documents. Section 10.02 of the Credit Agreement provides that any Person formed
by or surviving a consolidation or merger with the Borrower (if other than the
Borrower) shall assume all obligations of the Borrower under the Credit
Documents, including the Guarantee and Collateral Agreement and by execution and
delivery of an instrument in form of this Joinder, Vistra Energy Corp. intends
to succeed Dynegy Inc. as a Grantor under the Guarantee and Collateral
Agreement. The undersigned Person, Vistra Energy Corp. (the “Successor Grantor”)
is executing this Joinder in accordance with the requirements of the Credit
Agreement to succeed Dynegy Inc. as a Grantor under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and certain
other First-Lien Secured Parties to make extensions of credit to the Credit
Parties under the Financing Documents.

Accordingly, the Collateral Trustee and the Successor Grantor agree as follows:

SECTION 1. In accordance with Section 10.02 of the Credit Agreement, the
Successor Grantor by its signature below hereby reaffirms its obligations as a
Grantor under the Guarantee and Collateral Agreement in its capacity as a
successor by merger to Dynegy Inc. with the same force and effect as if
originally named therein as a Grantor and the Successor Grantor hereby
(a) agrees to all the terms and provisions of the Guarantee and Collateral
Agreement



--------------------------------------------------------------------------------

remain applicable to it as a Grantor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Grantor thereunder are
true and correct in all material respects on and as of the date hereof. In
furtherance of the foregoing, the Successor Grantor, with respect to the
security for the payment and performance in full of the Guaranteed Obligations
(as defined in the Guarantee and Collateral Agreement), does hereby reaffirm to
the Collateral Trustee, its successors and assigns, for the benefit of the
First-Lien Secured Parties, their successors and assigns, the security interest
in and lien on all of the Successor Grantor’s right, title and interest in and
to the Collateral (subject to Section 4.01(a) of the Guarantee and Collateral
Agreement). Each reference to a “Grantor” in the Guarantee and Collateral
Agreement shall be deemed to include the Successor Grantor. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The Successor Grantor represents and warrants to the Collateral
Trustee and the other First-Lien Secured Parties that this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

SECTION 3. This Joinder may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of a counterpart via facsimile
or other electronic transmission shall constitute delivery of an original
counterpart. A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower and the Collateral Trustee.

SECTION 4. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 5. (a)    THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION (OTHER THAN
MANDATORY PROVISIONS OF THE UNIFORM COMMERCIAL CODE RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF A SECURITY INTEREST). ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS JOINDER MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS JOINDER, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY



--------------------------------------------------------------------------------

APPLICABLE LAW) ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER
SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING
WITH RESPECT TO THIS JOINDER BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.

(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS JOINDER BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)    EACH OF THE PARTIES TO THIS JOINDER HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS JOINDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 6. In the event any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 8. The Successor Grantor hereby reaffirms its obligation to reimburse
the Collateral Trustee for its reasonable and documented out-of-pocket expenses
in connection with this Joinder, including the reasonable fees, other charges
and disbursements of counsel for the Collateral Trustee.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Successor Grantor and the Collateral Trustee have duly
executed this Joinder to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

VISTRA ENERGY CORP.

by:  

/s/ Kristopher E. Moldovan

Name:   Kristopher E. Moldovan Title:   Senior Vice President and Treasurer

[Signature Page to Joinder]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Collateral Trustee

by

 

/s/ Mikhail Faybusovich

Name:

  Mikhail Faybusovich

Title:

  Authorized Signatory

by

 

/s/ Andrew Griffin

Name:   Andrew Griffin Title:   Authorized Signatory

[Signature Page to Joinder]



--------------------------------------------------------------------------------

Schedule I to Exhibit A

Successor Grantor Information

Legal Names, Organizational Type, Jurisdictions of Organization and
Organizational Identification Numbers

 

Successor Grantor

  

Type of Organization

(e.g. corporation,

limited liability

company, partnership)

  

Jurisdiction of

Organization/Formation

  

Organizational

Identification

Number

Vistra Energy Corp.

   Corporation    Delaware    5985588



--------------------------------------------------------------------------------

Schedule II to Exhibit A

Equity Interests

 

Debtor/Grantor

  

Issuer

   Type of
Organization    # of Shares
Owned    Total
Shares
Issued and
Outstanding    % of
Interest
Pledged     Certificate
No.
(if
uncertificated,
please
indicate so) Vistra Energy Corp.   

Vistra Intermediate

Company

LLC

   LLC    N/A    N/A      100 %    Not


certificated

Vistra Energy Corp.   

Vistra

Corporate Services

Company

   Corporation    1,000    1,000      100 %    Not


Certificated

Pledged Debt

n/a



--------------------------------------------------------------------------------

Schedule III to Exhibit A

Intellectual Property

Part A – Owned Intellectual Property

United States Patent Registrations

n/a

United States Trademark Registrations and Applications

 

Trademark

   Filing Date/
Issued Date   

Owner

   Application/
Registration
No. VISTRA    11/4/2016    Vistra Energy Corp.    87/226175 VISTRA ENERGY &
design    11/4/2016    Vistra Energy Corp.    87/226182 DESIGN ONLY    2/27/2001
  

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   2431818 DESIGN ONLY    2/27/2001   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   2431806 DYNEGY & design    9/5/2000   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   2383862 DYNEGY & design    7/24/2001   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   2471909 DYNEGY    10/3/2000   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   2391986 DYNEGY & design    1/17/2017   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   5122291 DYNEGY & design    1/17/2017   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   5122290 DESIGN ONLY    1/17/2017   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   5122289 PEAKRIGHT    6/21/2016   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   4982272 POWERRIGHT    6/21/2016   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   4982270 DEMANDRIGHT    6/21/2016   

Vistra Energy Corp.

(as successor in interest to

Dynegy Inc.)

   4982269 HOMEFIELD ENERGY    4/9/2013   

Illinois Power

Resources, LLC

   4318548



--------------------------------------------------------------------------------

United States Copyright Registrations

 

Copyright Title

   Filing Date/
Issued Date   

Owner

   Application/
Registration No.

The Utility Manager :

manual, version 3.0.

   3/10/1997   

Illinova Corporation

   TX0004503663

We provide energy for a

strong America

   3/24/1998   

Electric Energy, Inc.

   TX0004735890

Part B – Licensed Intellectual Property

n/a



--------------------------------------------------------------------------------

SCHEDULE IV

CERTAIN UNCERTIFICATED LIMITED LIABILITY COMPANY INTERESTS AND

LIMITED PARTNERSHIP INTERESTS

 

  •   Vistra Corporate Services Company

 

  •   Vistra Intermediate Company LLC